Johnson J.
delivered the opinion of the Court,
We concur generally in the view taken by Mr. Justice Evans, of the questions, which were made on the *276circuit. Tire third, fourth and fifth, in the order in which they are stated in the brief, were disposed of in the case of Merrill v. Halbert, and I am satisfied that the authority of that case, will not suffer by an examination of the principle. Concede that according to the statute 23d. Hen. 6 ch. 9 it is sufficient that the condition of the bail bond should require the defendant to appear and answer generally, — yet if the sheriff, who ought to know what ought to be the form of the bond, will as a condition of discharging him upon bail, superadd a specification inconsistent with the true object, it will upon the plainest principles, control the general expression. A bail bond, like all other contracts, must be construed according to the obvious import of what is plainly expressed upon its face, and we are not at liberty to substitute one condition for another, even in a bail bond. As authority, therefore, that case is decisive upon these points. I incline to think also, that the judgment in that case, is conclusive against the defendant by way of estoppel. But it is unnecessary to consider that question now.
Irby & Thompson, for the motion.
Young, contra.
Motion dismissed.
G’Neall J. concurred.
Harper J. absent.